Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are cancelled.
Claims 23-42 are pending and newly presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-27, 29-37, 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 5,503,638 in view of Grant et al US 2002/0165563.

Regarding claim 23, Cooper discloses an end effector having a proximal end for selective connection to a distal end of an elongated body portion of a surgical stapling apparatus (col.4 lines 5-15; jaws 20,22 extend from two part handle which are selectively removable at movable handle part 26), the end effector comprising:
a cartridge assembly (cartridge in cartridge supporting jaw 20; fig.1); and

a buttress (10); and a release strap (basting filament 14,16; col.4 lines 59-63) that is releasably coupled to the buttress and extending proximally from the proximal end of the end effector (col.4 lines 59-63; filament removes the basting which frees the buttress 10 from the animal strip allowing removal prior to closing patient), 

    PNG
    media_image1.png
    499
    710
    media_image1.png
    Greyscale

Cooper fails to explicitly teach that the release strap being of sufficient length to be disposed outside of a patient’s body when the end effector is fully inserted within the patient’s body.
However Grant teaches a release cable 199 to release buttress 100 from carrier 191 (par 0053; fig.10) where the length of the cable is of sufficient length to leave the free end of cable outside of the patient’s body.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the length of the release suture as taught by Cooper with the length of the release cable as taught by Grant to more easily release the buttress material after use, further Cooper discloses releasing after suturing and before closing the patient so it is possible that the suture is already long 

    PNG
    media_image2.png
    568
    694
    media_image2.png
    Greyscale

Regarding claim 24, Cooper as modified by Grant substantially teaches the end effector of claim 23, wherein the surgical buttress assembly further includes a folded portion coupled to the buttress (Cooper Fig.1 Folded material 12 coupled to buttress 10; edges of 12 fold to define an approximately 90 degree angle of which is sutured, or coupled to buttress 10).

    PNG
    media_image3.png
    524
    587
    media_image3.png
    Greyscale

Regarding claim 25, Cooper as modified by Grant substantially teaches the end effector of claim 24, wherein the release strap is coupled to the folded portion (Cooper Fig.1 Folded material 12 coupled to buttress 10; edges of 12 fold to define an approximately 90 degree angle of which is sutured, or coupled to buttress 10).
Regarding claim 26, Cooper as modified by Grant substantially teaches the end effector of claim 25, wherein the folded portion is separable from the buttress by perforations (Cooper teaches Sutures 14 and 16 which hold the buttress material to strip 12 and is releasable after and is only temporarily fastened; the plurality of holes where the suture is threaded through are interpreted as perforations where the definition of perforations is a hole made by boring or piercing; an aperture passing through or into something; col.4 lines 59-63; Fig.1).
Regarding claim 27, Cooper as modified by Grant substantially teaches the end effector of claim 23, wherein the release strap includes a band, a cord, a rope, a strap, a suture, or combinations thereof (Cooper discloses a suture filament 14,16;fig.1; col.4 lines 59-63)
Regarding claim 29, Cooper as modified by Grant substantially teaches the end effector of claim 24, wherein the folded portion includes a first section and a second section, the first section extending along a first side of the buttress, the second section extending along a second side of the buttress (Cooper fig.1; folded portion shown with sutures of filament 14, and 16 extend along and are attached to sides of buttress 10, where each side is interpreted as first and second sections).
Regarding claim 30, Cooper as modified by Grant substantially teaches the end effector of claim 29, wherein the first and second sections are configured to couple directly to one another when the buttress is secured to the end effector (Cooper fig.1-2; folded portion shown with sutures of filament 14, and 16 extend along and are attached or coupled directly to sides of buttress 10, where each side is interpreted as first and second sections during attachment to the end effector; col.3 lines 52-60; col.4 lines 15-63).
Regarding claim 31, Cooper as modified by Grant substantially teaches the end effector of claim 30, wherein the buttress (10) and the folded portion (folded part of 12) form a tubular body when the first and second sections are coupled to one another (cooper figs 1-2).
Regarding claim 30, Cooper as modified by Grant substantially teaches the end effector of claim 31, wherein the first and second sections are welded together (Cooper Fig.1 teaches first and second sections are united or welded by being attached to buttress 10 to form a tube structure).

Regarding claim 33, Cooper discloses a surgical stapling apparatus (18), comprising: a housing (col.4 lines 5-15; jaws 20,22 extend from two part handle which are selectively removable at movable handle part 26); and an elongated tubular body portion extending from the housing and supporting an end effector (jaws 20,22), the end effector including: a cartridge assembly supporting fasteners (cartridge in cartridge supporting jaw 20; fig.1); and an anvil (30) configured to form the fasteners of the cartridge assembly and supporting a surgical buttress assembly, the surgical buttress assembly including: a buttress (10); and a release strap (suture filament 14 and 16) that is releasably coupled to the buttress and extending proximally from the end effector and along the elongated tubular body portion (col.4 lines 59-63; filament removes the basting which frees the buttress 10 from the animal strip allowing removal prior to closing patient).
Cooper fails to explicitly teach that the release strap being of sufficient length to be disposed outside of a patient’s body when the end effector is fully inserted within the patient’s body.
However Grant teaches a release cable 199 to release buttress 100 from carrier 191 (par 0053; fig.10) where the length of the cable is of sufficient length to leave the free end of cable outside of the patient’s body.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the length of the release suture as taught by Cooper with the length of the release cable as taught by Grant to more easily release the buttress material after use, further Cooper discloses releasing after suturing and before closing the patient so it is possible that the suture is already long 


Regarding claim 34, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 33, wherein the surgical buttress assembly further includes a folded portion coupled to the buttress (Cooper Fig.1 Folded material 12 coupled to buttress 10; edges of 12 fold to define an approximately 90 degree angle of which is sutured, or coupled to buttress 10). 
Regarding claim 35, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 34, wherein the release strap is coupled to the folded portion (Cooper Fig.1 Folded material 12 coupled to buttress 10; edges of 12 fold to define an approximately 90 degree angle of which is sutured, or coupled to buttress 10).
Regarding claim 36, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 35, wherein the folded portion is separable from the buttress by perforations (Cooper teaches Sutures 14 and 16 which hold the buttress material to strip 12 and is releasable after and is only temporarily fastened; the plurality of holes where the suture is threaded through are interpreted as perforations where the definition of perforations is a hole made by boring or piercing; an aperture passing through or into something; col.4 lines 59-63; Fig.1).
Regarding claim 37, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 33, wherein the release strap includes a band, a cord, a rope, a strap, a suture, or combinations thereof (Cooper discloses a suture filament 14,16;fig.1; col.4 lines 59-63).
Regarding claim 39, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 34, wherein the folded portion includes a first section and a second section, the first section extending along a first side of the buttress, the second section extending along a second side of the buttress (Cooper fig.1; folded portion shown with sutures of filament 14, and 16 extend along and are attached to sides of buttress 10, where each side is interpreted as first and second sections).
Regarding claim 40, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 39, wherein the first and second sections are configured to couple directly to one another when the buttress is secured to the end effector (Cooper fig.1-2; folded portion shown with sutures of filament 14, and 16 extend along and are attached or coupled directly to sides of buttress 10, where each side is interpreted as first and second sections during attachment to the end effector; col.3 lines 52-60; col.4 lines 15-63).
Regarding claim 41, Cooper as modified by Grant substantially teaches the surgical stapling apparatus of claim 40, wherein the buttress (10) and the folded portion (folded part of 12) form a tubular body when the first and second sections are coupled to one another (Cooper figs 1-2).
Regarding claim 42, Cooper as modified by Grant substantially teaches the end effector of claim 41, wherein the first and second sections are welded together (Cooper Fig.1 teaches first and second sections are united or welded by being attached to buttress 10 to form a tube structure).

Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the prior art of record, alone or in proper combination fails to teach wherein the release strap is integrally formed with the folded portion, since both release straps as taught by cooper and grant can be disconnected from the folded part or carrier without changing the structure of the parts that they are connected to, which differs from an integrally formed part that cannot be re attached once released. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and claims 23-42 are newly presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731